DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/19/2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-10 and 21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein the first side is opposite to the second side” but does not explain how the first side is “opposite”.  There are multiple interpretations of what the term “opposite” might refer to, such as on an opposing side of the device or layer, having an opposite doping, having an opposite structural makeup, etc.  Therefore, claim 1 is indefinite under 35 USC 112(b), and claims 2-10 and 21 are rejected for at least their dependency. 
For the purposes of Examination, “opposite” will be interpreted to be on an opposite side of the device.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dutta et al. (US 20200135766 A1, hereinafter Dutta) in view of Cheng et al. (US 20200083253 A1, hereinafter Cheng)
With regards to claim 1, Dutta discloses a semiconductor device, (FIG. 1) comprising: 
a buried oxide layer, (BOX 140) having a first side and a second side; 
a silicon-based device layer, (right MOSFET 145 comprising at least silicon device layer 160) disposed on the first side of the buried oxide layer, (See FIG. 1, showing the silicon 160 on the first right side of the HEMT 110) wherein the silicon-based device layer comprises a first interconnection structure; (metal layers M1 and M2 above silicon 160 connecting to right MOSFET 145) and 
a semiconductor-based device layer, (left MOSFET 145 comprising at least semiconductor (silicon) layer 160) disposed on the second side of the buried oxide layer, wherein the semiconductor-based device layer comprises a second interconnection structure (metal layers M1 and M2 connected to left MOSFET 145)…to provide a channel capability of a semiconductor-based transistor.  (See FIG. 1, showing the semiconductor layer 160 being used as a channel)
wherein the first side is opposite to the second side, (See FIG. 1, where the right side is on an opposite side of the HEMT 110 relative to the left side) 
wherein the silicon-based device laver includes a MOS transistor. (See FIG. 1, showing the right MOSFET 145) 

Cheng teaches a semiconductor layer other than a silicon layer to provide a channel capability of a semiconductor-based transistor. (Paragraph [0050]: “The channel layers 40 and 140 can each independently include a silicon (Si), germanium (Ge), silicon germanium (SiGe), silicon carbide (SiC)…”) 
It would have been obvious to one of ordinary skill in the art to modify the device of Dutta to have the SiC as described in Cheng, as both references are in the same field of endeavor.
One of ordinary skill would appreciate that Si and SiC are well-known semiconductor channel materials that can be interchanged with predictable results.

With regards to claim 2, Dutta in view of Cheng teaches the semiconductor device of claim 1.
Dutta further teaches wherein the silicon-based device layer comprises a silicon layer (silicon layer 105) on the first side of the buried oxide layer and the semiconductor-based device layer comprises a semiconductor layer (semiconductor layer 160) on the second side of the buried oxide layer. (See FIG. 1) 
  
With regards to claim 3, Dutta in view of Cheng teaches the semiconductor device of claim 2.
Dutta further teaches wherein the buried oxide layer and the silicon layer form a silicon-on-insulator (SOI) structure.  (See FIG. 1) 

With regards to claim 4, Dutta in view of Cheng teaches the semiconductor device of claim 2.
Dutta further teaches wherein the buried oxide layer and the semiconductor layer form a semiconductor-on-insulator structure.  (See FIG. 1) 

With regards to claim 5, Dutta in view of Cheng teaches the semiconductor device of claim 2.


With regards to claim 6, Dutta in view of Cheng teaches the semiconductor device of claim 1.
Dutta further teaches wherein the buried oxide layer has a thickness to mechanically support the semiconductor-based device layer by direct contact.  (See FIG. 1, showing the thickness of the BOX supporting at least the MOSFET 145) 

With regards to claim 7, Dutta in view of Cheng teaches the semiconductor device of claim 1.
Dutta further teaches wherein the first interconnection structure comprises a first route structure (at least metal layers M1 and M2 above silicon 160 connecting to right MOSFET 145) and a first inter-layer dielectric layer (interlayer dielectric 175 enclosing first route structure) enclosing the first route structure, wherein the second interconnection layer comprises a second route structure at least metal layers M1 and M2 above MOSFET 145) and a second inter-layer dielectric layer (interlayer dielectric 175 enclosing second route structure) enclosing the second route structure.  (See FIG. 1) 

With regards to claim 8, Dutta in view of Cheng teaches the semiconductor device of claim 7.
Dutta further teaches further comprising a third route structure (vias 150 and structure M1 between the left and right MOSFET 145) in the buried oxide layer, to electrically connect the first route structure and the second route structure.  (See FIG. 1) 

With regards to claim 9, Dutta in view of Cheng teaches the semiconductor device of claim 8.


With regards to claim 10, Dutta in view of Cheng teaches the semiconductor device of claim 1.
Dutta further teaches wherein the semiconductor-based device layer comprises a semiconductor-based device operated in a radio frequency (RF) range. (Paragraph [0019]: “Suitable applications such as the RF frontend of a smartphone may thus be constructed using integrated circuit 100 as opposed to the conventional use of multiple integrated circuits, which significantly lowers cost and complexity.”) 

With regards to claim 21, Dutta in view of Cheng teaches the semiconductor device of claim 1.
Cheng further teaches wherein the semiconductor-based device layer comprises one of GaN, Ga203, GaO, SiC, HSiC, AlN, and AlGaN. (Paragraph [0050]: “The channel layers 40 and 140 can each independently include a silicon (Si), germanium (Ge), silicon germanium (SiGe), silicon carbide (SiC)…”) 
It would have been obvious to one of ordinary skill in the art to modify the device of Dutta to have the SiC as described in Cheng, as both references are in the same field of endeavor.
One of ordinary skill would appreciate that Si and SiC are well-known semiconductor channel materials that can be interchanged with predictable results.

Response to Arguments
Applicant's arguments filed 03/03/2021 have been fully considered but they are not persuasive. 

Therefore, the combination of Dutta and Cheng teaches the features of claims 1-10 and 21.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M CHRISTOPHER whose telephone number is (571)272-3249. The examiner can normally be reached M-F: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN M CHRISTOPHER/Examiner, Art Unit 2812